Citation Nr: 9933973	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for otitis media, 
suppurative, left ear, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1996 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a 10 percent rating for 
left ear suppurative otitis media was confirmed and 
continued.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for suppurative otitis 
media.


CONCLUSION OF LAW

The criteria for an increased rating for otitis media, 
suppurative, left ear, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.87, Diagnostic Code 6200 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim 

that is plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992), with regard to the application of the well-
grounded standard for claims for increased compensation.)  He 
has not alleged the existence of any records of probative 
value that may be obtained, and which are not already 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  

Service connection for chronic suppurative otitis media was 
granted in October 1945 by a VA office located in Boston, 
Massachusetts, following review of evidence that included the 
veteran's service medical records.  A 10 percent rating was 
assigned; the disability has been rated as either 
noncompensable or 10 percent disabling since then.  The 10 
percent rating that is now in effect was granted by VA's 
Boston RO by means of an April 1980 rating action.

The severity of a service-connected disability is ascertained 
for VA ratings purposes by application of criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  Under the criteria applicable for otitis 
media, set forth at 38 C.F.R. § 4.87, Diagnostic Code 6200, 
chronic otitis media is deemed 10 percent disabling during 
suppuration; hearing impairment is rated separately.  As 
indicated above, the veteran's otitis media is currently 
rated as 10 percent disabling; that is, he is in receipt of 
the maximum rating that can be assigned under the Schedule.  
It must also be noted that he is in receipt of a separate 
disability rating for hearing loss, and that the question of 
increased compensation for that disorder is not before the 
Board at this time.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for otitis media, suppurative, left 
ear.  His claim, accordingly, fails.



ORDER

An increased rating for otitis media, suppurative, left ear, 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

